 ELECTRICAL WORKERS LOCAL 36945APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board and in order to effectuate the policies of the National Labor RelaLions Act as amended we hereby notify our employees thatWE WILL NOT interfere with nor suggest to our employees which union theyshould select as their bargaining representative or assist or give support to theLaborers Union or to any other labor organization of our employeesWE WILL upon request bargain collectively with Teamsters Local No 524affiliated with International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America Independent as the exclusive representative ofall of our employees in the bargaining unit described below with respect to ratesof pay wages hours of employment and other terms and conditions of employment and if an understanding is reached embody such understanding in asigned agreement Said bargaining unit isAll employees of Respondent at its WapatoWashington plant excludingoffice clerical employees professional employees laboratory techniciansguards and supervisors as defined in the ActWE WILL NOT recognize the Laborers Union or any successors thereto for thepurpose of dealing with us concerning grievances labor disputes wages ratesof pay hours of employment, or conditions of workWE WILLNOT in any manner interferewith,restrain or coerce our employeesin the exercise of their right to self organization to form labor organizationsjoin or assist the labor organization named above or any other labor organization to bargain collectively through representatives of their own choosing andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection and to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, as authorizedby Section 8(a)(3) of the Act as modified by the LaborManagementReportingand Disclosure Act of 1959All of our employees are free to become or remain or refrain from becomingor remaining members of the above named or any other labor organizations exceptto the extent that this right may be affected byan agreementin conformity withSection 8 (a) (3) of the Act as modified by the LaborManagementReporting andDisclosure Act of 1959HOPCON INCEmployerDated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of postingand must not be altered defaced or covered by any othermaterialIf employees have any question concerning this notice or compliance with itsprovisions they may communicate directly with the Board s Regional Office 327Logan Building 500 Union Street SeattleWashington 98101 Telephone 583-4583ElectricalWorkersLocal 369, International Brotherhood of Elec-tricalWorkers, AFL-CIO,and ItsAgent, George F WodeandRodger J Henderson(Henderson ElectricCo, Inc)and Construction and General Laborers Local Union#576,Laborers'InternationalUnion of NorthAmerica,AFL-CIOCase 9-CD-85October 18,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by Rodger J161NLRB No 6 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenderson on November 9, 1965, alleging that Electrical WorkersLocal 369, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, and Its Agent George F Wode, haveviolated Section 8(b) (4) (D) of the ActA hearing was held before Hearing Officer Donald G Logsdon, onMay 11 and 12, 1966 All parties appeared at the hearing and wereafforded a full opportunity to be heard, to examine and cross examinewitnesses, and to adduce evidence bearing on the issues The rulingsof the Hearing Officer are free from prejudicial error and are herebyaffirmed Briefs filed by Rodger J Henderson (Henderson ElectricCo, Inc) and IBEW have been duly consideredPursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three member panel [Chairman McCulloch and Members Brown and Zagoria]Upon the entire record in this case, the Board makes the followingfindingsITHE BUSINESS OF THE RESPONDENTAll parties stipulated thatHenderson Electric Co, Inc, theEmployer named in the charge filed herein by Rodger J Henderson,its president (hereinafter referred to as Henderson), is a Kentuckycorporation engaged in the electrical contracting business. Duringthe past fiscal year it performed services valued at more than $50,000outside the State of Kentucky, and during the same period it alsopurchased, directly from firms located outside the State of Kentucky, goods valued in excess of $50,000 Accordingly, we find, inaccord with the stipulation of the parties, that Henderson ElectricCo, Inc., is engaged in commerce within the meaning of the Act,,and that it will effectuate the policies of the Act to assert jurisdiction herein.11THE LABOR OROANI'LATIONS INVOLVEDThe partiesstipulated,and wefind, that IBEWand Construction.and GeneralLaborers Local Union #576, Laborers' InternationalUnion of North America, AFL-CIO, hereincalledLaborers, arelabororganizationswithinthe meaning of Section2(5) of the ActIIITHE DISPUTEA Workin zuueThe work in dispute, as stipulated by the parties at the hearing,concerns the assignment of the operation of walk behind trenchingmachines, such as those known by the tradenamesDitch Witch and ELECTRICAL WORKERS LOCAL 36947Arps, when used for digging trenches in which electrical cables, con-duit, or conductors are to be laid.'B. BackgroundThe Employer employs principally members of the two above-mentioned unions, neither of which has been certified by the Boardas representative of any unit of its employees. The Employer's elec-tricians have been represented by IBEW since 1919. The current con-tract was negotiated by IBEW and the National Electrical Contrac-tors Association's Louisville chapter (hereinafter called NECA) ofwhich the Employer is a member; it is effective from May 1, 1965,until April 30, 1967. The Employer's laborers have been representedsince 1958 by Laborers, and their current' contract is effective fromJuly 1, 1965, until June 30, 1968.Prior to 1960 or 1961, the Employer subcontracted its trenchingwork, principally to a Louisville general contractor by the name ofSkilton Const'ruc'tion Co., which employed laborers to dig'the trenches,first with pick and shovel and then with trenching machines sim-ilar to those in issue. About 1961 'the Employer acquired two walk-behind trenching machines known as the Ditch Witch and the Arps,and since then mostof its trenching work has been done by its ownlaborers with these machines. In 1963 the Employer was installinglights on highway 1-65, its trenching Work being done in this man-ner, when Wode, business manager of IBEW, visited 'the job and toldHenderson he would "pull [his] shop" unless the 'trenching workwas assigned to employeesrepresented by IBEW. This was the firsttime IBEW hadclaimed this work. Despite Wode's protest,'the workwas completedby the laborers. Other jobs involving such trenchingwere completed by the Employer's laborers without interference fromthe IBEW until it undertook a job installing lights on the Watter-son Expresswayin Louisville in the summer of 1965. Vigorous pro-test by Wode at that time was accompanied by a 4- or 5-day IBEWwork stoppage. Laborers advised Henderson by letter that they werenot relinquishing their claim to the trenching 'work, and Henderson,in order to 'complete the job without penalty, assigned a member ofIBEW to watch the laborers dig the trenches.Throughout the summer and autumn of 1965, the 'Employer wasinstallinglights on another job known' as Standiford Field Air Basein Louisville, the trenching work being done by laborers with walk-behind trenching machines. On October '28 Wode visited the jobsiteand, in the presence of an electrician employee, told Noonan, theI The parties stipulated that the operation of trenching machines,which require theoperator to sit on them,is normally performed by members of the International Union ofOperating Engineers and is not here in issue. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's vice president, that the members of IBEW would notinstall the cables unless the trenches were dug by IBEW members.Wode also told jobsite foreman, O'Leary, "You are not to install anycable in the trenches," and informed Noonan, ". . . you put electri-cians on the trenches and there won't be any problem." The job wasshut down from October 28 until November 8, 1965. On November 7,1965,Henderson advised IBEW by letter that in order to completethe job he was, under protest, assigning the trenching, work toIBEW. Although Henderson contacted an individual member of theNational Joint Board for the purpose of ending the work stoppage,onNovember 8, 1965, he advised the Joint Board by telegram thathe was not submitting the dispute to it for determination. Hendersonfiled the instant charge on November 8, 1965.IBEW referred its claim to this work to a joint conference com-mittee established by its current contract with the Employer. Thatcommittee, in turn, referred the claim to the Council on IndustrialRelationsfor the Electrical Construction Industry of the UnitedStates and Canada, herein called CIR. On February 16, 1966, theCouncil rendered a decision, which is discussed below.1.Contentionsof the partiesThe Employer contends that a jurisdictional dispute exists andthat the disputed work should be assigned to members of the Labor-ers, based on company practice, economy, and efficiency of operation.IBEW contends there is no jurisdictional dispute, but any awardof the work involved should be made to IBEW members because thework is covered by its contract as determined by the CIR; IBEWfurther contends that its claim is supported by industry practice.Laborers claims the work on the basis of the past practice and theEmployer's assignment.2.Applicability of the statuteIn accordance with the requirements, of Section 10(k) of the Act,the -Board must first ascertain whether thereis reasonable cause tobelieve that a violation of Section 8 (b) (4) (D) of the Act hasoccurred.The record shows that onseveral occasionsduring the summer andfall of 1965, IBEW and Wode threatened to strike, and struck, theEmployer with the object of forcing it to assign to IBEW membersthework of digging electrical cable trenches with walk-behindtrenching machines, and that this work was claimed and being per-formed by members of Laborers. IBEW does not deny this, butclaims that the Employer was required by its contract to assign thework to IBEW members. However, this argument is relevant only ELECTRICAL WORKERS LOCAL 36949to the merits of a jurisdictional dispute and not to whether or notsuch a dispute exists,' and we shall treat it as such herein Accord-ingly, we find that thereis reasonable causeto believethat Respond-ent IBEWand itsAgent Wode violated Section 8 (b) (4) (D)C Merits of the disputeSection 10(k) of the Actrequiresthe Board to makean affirmativeawardof disputed work after giving due consideration to all relevantfactorsThe following factors are asserted in support of the claimsof theparties herein1Collective-bargaining contractsIBEW claims that article 10, section 2 of its NECA contract cov-ers the disputed work, and that the CIR so determined IBEW contends great weight should be given the CIR determination in orderto stabilizeconditions in the electrical contracting industry of whichIBEW and the Employerare an "integralpart" but Laborers are"only incidental " The Employer contends the award of the CIR isnot controlling inasmuch as Laborers was not a party to thatproceedingArticle 10, section 2 of the contract between IBEW and NECAreads asfollows "All power threading and power drivenmachinesshall be operated by workmen in their proper classifications " It isplainthat this provision makes no specificreferenceto walk behindtrenchingmachines,and does notassign theoperation thereof to electriciansAlthough the trenching machine is a power driven machineand the contractrefersto "power driven machines," the evidenceshows that the contract was not intended to cover all power drivenmachines, since several types of power driven machines are operatedby employees other than IBEW members Examples of these aregasolinesaws,tamps, and jack hammers used by members of Laborers, and heavy power driven machines used by Operating EngineersMoreover, the record shows that trenchingmachinessuch as theDitch Witch and the Arps did not come into use by electrical contractors until some years after the initial insertion of thislanguagein prior contractsThe February 16,1966, decision of the CIR consists of the followingIn this specificcase as setout in Article X Section 2 of the existing approvedagreement,power driven machines shall be oper-ated by workmen employed under the terms of the agreementf SeeSheet Metal WorkersInternationalAssociation Local 162 (LusterlitsCorp)151NLRB 195LocalNo496United Brotherhood of Carpenters and Joiners of America,AFL-CIO (J L Williams 4 do)151 NLRB 758264-188-67-vii 161-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis language is so general in nature that it appears to be simply aparaphrase of the contract provision itself, and therefore is not help-ful in deciding the issue before us 8The Employer's collective bargaining agreement with Laborerssimilarly fails to include specific language covering the disputedwork Accordingly, as neither contract includes a specific assignmentof the work in controversy, we find that this factor favors neitherunion2Employer and area practiceZ he Employer's practice in the past was to subcontract this workto Skilton, who had employed laborers to dig trenches, fist withpick and shovel, and then by operating the trenching machinesThereafter, in 1960 or 1961, the Employer ceased subcontracting thiswork by assigning operation of the trenching machines to laborers inits employ The IBEW did not protest the Employer's practice inthis regard until late 1963 or early 1964, when IBEW threatened awork stoppage unless the work was assigned to employees representedby it Thereafter, no further claim for the work was made by IBEWuntil the summer of 1965, when, pursuant to threats and a work stoppage by electricians lasting 3 or 4 days, the Employer assigned anelectrician to watch the laborers dig trenches Again, in the fall of1965 on another project, IBEW protested the Employers use oflaborers to perform trenching, and, after a work stoppage, theEmployer assigned the disputed work to electricians represented byIBEW As to the Louisville area practice, the record discloses thatsome electrical contractors use electricians represented by IBEW tooperate the walk behind trenching machines while others use members of Laborers The overall picture as to area practice is thereforemixed It is apparent, therefore, that the Employer's practice favorsawarding the work to Laborers, whereas the area practice favorsneither union3Skill, efficiency, economy, and safety factorsAs to skill, IBEW admits that skill is not essential in the opera-tion of walk behind trenching machines, but contends that knowledgeof drawings and specifications is required to determine the size anddirection of the trench to be dug, and that only electricians possesssuch knowledge The evidence, however, reveals that trenching is conducted under the supervision of a foreman who physically lays outthe trench from written plans which are never referred to by theoperator of the trenching machine on the job regardless of his classi-aWe note also that Laborers was not a party to the proceeding before the CIR and inview of its obviously vital interest in the work in dispute we find no merit in IBRw scontention that acceptance of that decision as determinative herein could stabilize conditions in the electricalcontractingindustry ELECTRICAL WORKERS LOCAL 36951fication It therefore appears that the laborers, as demonstrated byexperience, are qualified to perform the disputed work, while thegreater skills of the electricians are not requiredAs to efficiency and economy, the Employer employs both laborersand electricians continuously and both are therefore on hand to dotrenching when needed As to safety, the evidence is clear that members of either union can and have operated trenching machines in thepast with due regard for the safety of men and equipment TheseIactors, therefore, favor neither unionConclusions as to Merits of the DisputeIt appears fiom the foregoing that none of the relevant factorsfavors IBEW alone Thus, although the practice of some electricalcontractors in the area favors making the award to IBEW, the practice of others favois an award to the LaborersMoreover, theEmployer in assigning the work to either union may demonstrablyoperate economically, efficiently, and with safety, and the contiactsbetween the Employer and the contesting parties do not furnish aclear cut guide for deciding the issue herein However, we shall awardthe work to the employees represented by LaborersWe do so particulai ly because the greater skill possessed by the electricians is notrequired, and the laborers have demonstrated their ability to performthe work to the complete satisfaction of the Employer, who hasexpressed its desire to retain them in the work in accordance with itspast practice Further, upon consideration of the conditions underwhich the Employee modified its practice of assigning the disputedwork to laborers in 1965,4 and IBEW's delay in protesting thatassignment for sever al yeas s, these factors also lend support to theLaborers' claimAccordingly, xe shall determine the dui isdictionaldispute by deciding that the employees represented by Laboieis aeeentitled to perform the woik in dispute 8 In making this deteimination, we are aw ai duig the work to the employees of the Employerwho are currently repo esented by Laborers, but not to that union orits niembeisDETERMINATION OF DISPUTEPursuant to Section10(k) of theNational Labor Relations Act,as amended,and upon the basis of the foregoing findings and the*The E W ,Scripps Company The Cleveland Press156 NLRB 227s Contrary to the contention of IBEW we do not consider this award inconsistent kiththeBoard s decision inInternational Union of Operating Engineers Local Union 12(George E Miller Electric Co)144 NLRB 9 awarding the operation of a Ditch Witch toemployees of Miller represented by a local of IBEW rather than to employees representedby a local of International Union of OperatingEngineersThe Board specifically limitedits determination of that dispute to the particular controversy which gave rise to thatproceedingwhich was clearly distinguishable on its facts 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in this proceeding, the National Labor Relations Boardmakes the following determination of dispute.1.Employees employed as laborers by Henderson Electric Co.,Inc., currently represented by Construction and General LaborersLocal Union #576, Laborers' International Union of North Amer-ica,AFL-CIO, are entitled to perform the work of operating walk-behind trenching machines when used for digging trenches in whichelectrical cables, conduit, or conductors are to be laid.2.ElectricalWorkers Local 369, International Brotherhood ofElectricalWorkers, AFL-CIO, and George F. Wode, its agent, arenot and have not been entitled, by means proscribed by Section 8 (b)(4) (D) of the Act, to force or require Henderson Electric Co., Inc.,to award the above work to members of Electrical Workers Local369, International Brotherhood of ElectricalWorkers, AFL-CIO.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Electrical Workers Local 369, International Brother-hood of ElectricalWorkers, AFL-CIO, and its agent, George F.Wode, shall notify the Regional Director for Region 9, in writing,whether they will or will not refrain from forcing or requiring theEmployer, by means proscribed by Section 8(b) (4) (D) of the Act,to award the work in dispute to its members rather than to membersof Construction and General Laborers Local Union #576, Laborers'International Union of North America, AFL-CIO.Daniel Construction Company, Inc.andUnited Association ofJourneymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO, Peti-tioner.Case 11-RC-1.153.October 18,1966SUPPLEMENTAL DECISIONPursuant to a Decision and Direction of Election issued by theNational Labor Relations Board on September 21, 1961,1 as amendedon October 19, 1961, an election was conducted on November 16, 1961,among the employees in the unit found appropriate by the Board.2The Petitioner, having lost the election, filed objections to the elec-tion and unfair labor practice charges. Upon the issuance of a com-i Daniel Construction Company, Inc.,133 NLRB 264.a All journeymen plumbers and pipefitters,pipefitterwelders, andpipefitter helpers em-ployedby the Companyin building and constructionworkin the Statesof North Carolina,SouthCarolina,Tennessee,Alabama, Georgia, and Florida (Greenville division),exclud-ing all other building trades craftsmen,engineers,draftsmen,foremen(working and non.working),general foremen, clerical employees,professionalemployees, watchmen,guards,and supervisors as definedin the Act.161 NLRB No. 13.